UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7410


ALFONZO MEEKS,

                 Petitioner – Appellant,

          v.

OLIVER WASHINGTON,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:11-hc-02063-D)


Submitted:   April 27, 2012                    Decided:   May 8, 2012


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alfonzo Meeks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alfonzo      Meeks    seeks     to   appeal     the   district        court’s

order     dismissing       as     untimely       his    28   U.S.C.       § 2254     (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a     certificate      of    appealability.         28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent     “a       substantial     showing        of    the    denial     of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.     Cockrell,      537    U.S.    322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Meeks has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense      with       oral    argument     because        the    facts    and      legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3